DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Yeo (U.S. Patent Publication No. 20150195459 A1) (hereinafter Yeo).  As cited in the prior action, Yeo discloses an imaging system including a lens barrel which has a plurality of surfaces adapted for receiving electromagnetic driving coils used in biasing a lens barrel for auto-focusing or optical zooming functions.
Additional prior art Ahn et al. (U.S. Patent Publication No. 20110122267 A1) (hereinafter Ahn) discloses an imaging system including a hinge member which supports rotation movement of an optical module based on each of at least two axes at least by using an elastic characteristic of the hinge member, wherein the optical module moves back and forth based on two axes and shake correction of an image may be accomplished.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1 and 15: “wherein a respective retaining flap has a coupling tongue in a coupling area of a second retaining flap part of the respective retaining flap for coupling to the first circuit board, and wherein the second retaining flap part of the respective retaining flap has a continuous recess for the arrangement of a second circuit board of the camera in an area between a transition from a first retaining flap part of the respective retaining flap to the second retaining flap part and the coupling tongue of the respective retaining flap.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitation as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486